Title: From George Washington to Pierre Penet, 30 April 1778
From: Washington, George
To: Penet, Pierre



Sir,
Valley Forge, in Pensylvania April 30th 1778

I received, not long since, your polite & obliging favor of the 12th of November last, accompanied by your agreeable presents to Mrs Washington and myself, for which we beg you will accept our acknowledgements. It will I am perswaded enhance the pleasure you feel on the occasion to be informed, that the extra shoulder and sword knots are destined for Generals Arnold and Lincoln; Gentlemen, who were wounded, while rendering very distinguished services, in the last actions, between the Northern army and General Burgoyne’s troops.
With my sincere thanks for your polite expressions of regard to me, and wishes for the speedy and prosperous termination of the war in which we are engaged—and with assurances of real esteem—I have the honor to be Sir Your most Obedt Servt.
